          Case 2:19-cr-00185-WFN            ECF No. 96        filed 10/30/20     PageID.298 Page 1 of 2
PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                  FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON

                                                            for
                                                                                                   Oct 30, 2020
                                           Eastern District of Washington
                                                                                                       SEAN F. MCAVOY, CLERK




 U.S.A. vs.          Hermsmeier-Rogers, Taylor Wilson                   Docket No.            2:19CR00185-WFN-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Taylor Wilson Hermsmeier-Rogers, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers, sitting in the Court at Spokane, Washington, on the 13th day of January 2020, under the following
conditions:

Additional Condition #27: If random urinalysis testing is not done through a treatment program, random urinalysis testing
shall be conducted through Pretrial Services, and shall not exceed six (6) times per month. Defendant shall submit to any
method of testing required by the Pretrial Service Office for determining whether the Defendant is using a prohibited
substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a
remote alcohol testing system, and/or any form of prohibited substances screening or testing.

Defendant shall refrain from obstructing or attempting to obstruct, in any fashion, with the efficiency and accuracy of
prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #4: Taylor Wilson Hermsmeier-Rogers is alleged to have violated his conditions of pretrial supervision by failing
to provide a urine specimen after reporting to Pioneer Human Services for drug testing on October 28, 2020.

On December 6, 2019, the Court granted a motion from Taylor Wilson Hermsmeier-Rogers allowing him to enter into
inpatient substance abuse treatment at Spokane Addiction and Recovery Center (SPARC) in Spokane, Washington, on
December 9, 2019. The Court ordered Mr. Hermsmeier-Rogers to return to custody upon completion of inpatient substance
abuse treatment, absent further order of the Court.

On January 13, 2020, Mr. Hermsmeier-Rogers appeared before the Court after a motion to be released onto pretrial
supervision upon completion of inpatient substance abuse treatment at SPARC had been submitted to the Court. The Court
granted Mr. Hermsmeier-Rogers’ motion for release and placed him under conditions of pretrial release supervision.

On January 16, 2020, the conditions of pretrial release supervision were reviewed with Mr. Hermsmeier-Rogers. He
acknowledged an understanding of the conditions of release, which included additional condition number 27.

On October 26, 2020, Mr. Hermsmeier-Rogers reported to Pioneer Human Services (PHS) for random drug testing.
However, Mr. Hermsmeier-Rogers allegedly informed PHS staff that he may have been exposed to a person that was
diagnosed with COVID-19. Subsequently, Mr. Hermsmeier-Rogers was not allowed to submit to drug testing at PHS on
October 26, 2020.

On October 28, 2020, at 4:56 p.m., Mr. Hermsmeier-Rogers returned to PHS for drug testing. However, Mr. Hermsmeier-
Rogers did not provide a urine specimen on that date. PHS records list Mr. Hermsmeier-Rogers drug testing result for
October 28, 2020 as a "stall".
         Case 2:19-cr-00185-WFN          ECF No. 96     filed 10/30/20         PageID.299 Page 2 of 2
  PS-8
  Re: Hermsmeier-Rogers, Taylor Wilson
  October 30, 2020
  Page 2
       PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                            PREVIOUSLY REPORTED TO THE COURT

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       October 30, 2020
                                                            by        s/Erik Carlson
                                                                      Erik Carlson
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ X]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer

                                                                           October 30, 2020
                                                                        Date
